Exhibit 10.01

LOGO [g66415logo_ex.jpg]

 

            Company Contacts:   Jeffrey Hall                 Chief Financial
Officer               (408) 875-6800                 Jeff.hall@kla-tencor.com   
           Kyra Whitten (Media)              
Sr. Director, Corporate Communications               (408) 875-7819           
     Kyra.whitten@kla-tencor.com

FOR IMMEDIATE RELEASE

KLA-TENCOR DECLARES REGULAR CASH DIVIDEND FOR

FOURTH QUARTER FISCAL YEAR 2007

SAN JOSE, Calif., May 4, 2007—KLA-Tencor Corporation (NASDAQ: KLAC) today
announced that its Board of Directors has declared a quarterly cash dividend of
$.12 per share on its common stock payable on June 1, 2007 to KLA-Tencor
stockholders of record on May 15, 2007.

About KLA-Tencor: KLA-Tencor is the world leader in yield management and process
control solutions for semiconductor manufacturing and related industries.
Headquartered in San Jose, Calif., the company has sales and service offices
around the world. An S&P 500 company, KLA-Tencor is traded on the NASDAQ Global
Select Market under the symbol KLAC. Additional information about the company is
available on the Internet at http://www.kla-tencor.com

###